Citation Nr: 1107928	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.  

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge (VLJ) in October 2008.  
A transcript of the hearing is of record.  

The Board reopened and remanded the claim in February 2009 for 
additional development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to obtain a copy of the Veteran's DD 214, obtain 
additional VA treatment records, obtain records from the Social 
Security Administration, and schedule the Veteran for an 
appropriate VA examination.  The actions directed by the Board 
have been substantially complied with and the matter returned for 
appellate review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the Veteran submitted additional evidence 
directly to the Board in September 2010.  Review of this evidence 
reveals that it is duplicative of evidence already contained in 
the claims folder.  For this reason, there is no need for the 
claim to be remanded.  See 38 C.F.R. § 20.1304 (2010).

The Board also notes that the Veteran was previously represented 
by the Veterans of Foreign Wars of the United States (VFW).  She 
is currently represented by a private attorney, as listed on the 
title page.  See VA Form 21-22a received October 2010.  




FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that she has a right ankle disorder that is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran contends that she has a right ankle disorder as a 
result of active service.  She reports breaking her right ankle 
while at Fort Sill, Oklahoma, in August 1979.  The Veteran 
indicates that she was coming down from a private plane that had 
come back from leave and they pulled up the stairs and when she 
was coming down the stairs, one of the stairs flipped and it 
broke her ankle.  She reports being in a cast for 13 weeks and 
being put on a P3 profile.  The Veteran indicates that she sought 
treatment for her right ankle approximately one year after her 
discharge.  She also reports that her right ankle is very weak, 
that it has broken several times since service, that she has had 
continued problems, and that she needs a cane for walking at 
times.  See VA Form 21-526 received April 1998; statements in 
support of claim dated June 2004, April 2005 and December 2008; 
VA Forms 21-4138 dated June 2004 and October 2006; October 2008 
hearing transcript.  

In a statement received in October 2006, the Veteran's mother 
reported that the Veteran hurt her right foot badly during 
service and had had problems with it ever since, to include 
reinjuring it.  The Veteran's mother also submitted several 
undated photographs of the Veteran wearing a below-the-knee cast 
on her right ankle and foot.  See statement from L.M.W.  

The Veteran's service treatment records reveal that she was seen 
in January 1980 to request a profile for an old ankle injury.  
See health record.  The Veteran was seen again on August 7, 1980 
to have a P3 profile of her lower extremities re-evaluated.  The 
examiner noted that HREC and other documentations had been lost 
and that the profile had apparently been a deterrent to the 
Veteran's re-enlistment.  It was also noted that the profile was 
given because of an injury (fracture (fx)) to her left foot when 
she fell off steps last year, but the assessment made was old 
fracture of the right ankle.  See health record.  An August 29, 
1980 record again reports that the Veteran wanted the P3 profile 
lifted, that records had been lost, and that the unit had no 
copy.  The assessment made was status post (s/p) ankle sprain 
1979.  See id.  A September 1980 x-ray showed no significant 
abnormality of the Veteran's right ankle.  See radiographic 
report.  At the time of her discharge from service, the Veteran 
reported broken bones and foot trouble, but no specific notations 
were made in relation to these complaints.  Clinical evaluation 
of her lower extremities was normal.  See December 1980 reports 
of medical history and examination.  

The post-service evidence of record consists of VA and private 
treatment records, as well as several VA compensation and pension 
(C&P) examination reports.  

The Veteran underwent a VA C&P general medical examination in 
December 1998, at which time she was diagnosed with history of 
right ankle injury 1978, sprain versus fracture.  X-rays taken of 
the Veteran's right ankle in December 1998 reveal that the bones 
and joints appeared normal and that no significant deformity, 
fracture or dislocation was seen.  See radiology/nuclear medicine 
report.  

Private treatment records from Dr. S.M. Smith reveal that the 
Veteran sustained a fracture to her right ankle in November 2001.  
She was also treated in March 2001 and April 2001 after twisting 
her right foot.  There was no indication, however, that any post-
service problems with the Veteran's right ankle were related to 
service.  

A September 2004 orthopedic consult note reveals that the Veteran 
was seen with chief complaint of right ankle pain.  There was 
objective evidence of edema to the lateral malleolus.  An April 
2005 podiatry progress note indicates that the Veteran reported 
her right ankle always gives out on her when she walks due to 
having her ankle broken several times.  The assessment was 
lateral ankle instability.  An October 2005 x-ray of the 
Veteran's feet showed minimal spurring at the bilateral ankle 
joints.  See imaging report.  

Records from St. Mary's Health System dated May 27, 2006 reveal 
that the Veteran reported a right ankle injury after she slipped 
going up a hill.  She presented with right ankle lateral swelling 
and tenderness.  An x-ray was reported as showing a right distal 
fibular fracture.  See nursing assessment form emergency 
department; ER history & physical worksheet.  

A June 2006 record from Knoxville Orthopedic Clinic reveals that 
the Veteran injured her right ankle a few days prior after 
twisting it during a fall.  She indicated that she felt a pop and 
then immediate pain at that time.  The Veteran gave a history of 
fractures to the right ankle in the past while in service.  An x-
ray taken that day revealed minimally displaced fracture of the 
lateral malleolus.  Another June 2006 record from this facility 
contains pre and postoperative diagnoses of right distal fibular 
fracture.  A subsequent August 2006 record indicates that the 
Veteran was eight weeks status post open reduction internal 
fixation of her distal fibular fracture on the right.  See 
records from Knoxville Orthopedic Clinic.  

A July 2006 x-ray of the right ankle showed postsurgical plate 
and screw through the distal fibular fracture.  The ankle mortise 
was preserved and the rest of the bones appeared grossly 
unremarkable.  See imaging report.  

A September 2006 VA medical record reports that the Veteran's 
currently existing medical condition is at least as likely as not 
related to an injury, disease, or event occurring during her 
military service.  The examining physician reported that the 
present diagnosis was fractured right ankle and that the Veteran 
had reported a history of injury and fracture in the military.  
The examiner further reported that official military records were 
not reviewed.  

Multiple views of the Veteran's right ankle taken in September 
2007 reveal healed transfixed fracture of the distal fibula but 
no new fracture or dislocation.  The ankle mortise was well-
maintained, there was no focal osteolytic or osteoblastic lesion, 
and the surrounding soft tissues were unremarkable.  The 
impression was healed transfixed fracture of the distal fibula.  
See imaging report.  

Pursuant to the Board's February 2009 remand instructions, the 
Veteran underwent a VA C&P joints examination in July 2010, at 
which time her claims folder and medical records were reviewed.  
The Veteran reported that the initial symptoms involving her 
right ankle began in August 1979 when she was deplaning and 
sustained a right ankle fracture secondary to a fall and 
twisting-rotation injury of that ankle.  It was noted that the 
Veteran had been treated non-operatively in service with a cast.  
After discharge, the Veteran indicated that she had a series of 
repetitive fractures of the same foot at the same site of the 
original service fracture.  

The Veteran was diagnosed with chronic instability of the right 
ankle following physical examination.  The examiner noted that an 
orthopedic procedure had been performed outside of the VA that 
apparently involved an ankle stabilization procedure.  It was the 
examiner's opinion based on review of the records, history, 
examination and imaging study, that it is at least as likely as 
not that the right ankle injury in service has resulted in 
chronic ankle instability which was resolved by the ankle 
reconstructive surgery.  The examiner indicated that the Veteran 
remains symptomatic but indicated that the ankle surgery did 
provide a significant improvement in comparison to her pre-
surgery symptoms.  

The evidence in this case supports the claim for service 
connection for a right ankle disorder.  As an initial matter, the 
Board notes that it finds the Veteran is competent to describe 
the injury she sustained in service, and further finds that her 
contentions are credible.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Moreover, the Veteran's service treatment records 
corroborate that she had some type of injury to her right ankle 
while in service, and the post-service medical evidence indicates 
that she has continued to seek treatment related to complaints 
involving this ankle.  In light of the foregoing, coupled with 
the opinion provided by the July 2010 VA examiner, the Board 
resolves all reasonable doubt in the Veteran's favor by finding 
that service connection for a right ankle disorder, diagnosed as 
chronic right ankle instability, is warranted.  38 C.F.R. §§ 
3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for a right ankle disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


